Per Curiam.
This is an appeal from an order dismissing appellant Thomas Garvey’s July 30, 1987, petition to modify the decree of dissolution entered on May 4, 1984, insofar as that decree affects his child support obligations. We affirm.
We review the record de novo and uphold the determination of the lower court absent an abuse of that court’s discretion. Empfield v. Empfield, 229 Neb. 83, 425 N.W.2d 334 (1988). Modification of an award of child support is not justified unless the applicant proves that a material change in circumstances has occurred since the entry of the decree or a previous modification. Id.
In our de novo review, we find that the appellant was not prejudiced by any determination of the trial court and that he failed to prove any material change in circumstances justifying an alteration of the support obligation created by a settlement agreement incorporated in the original divorce decree.
No attorney fees are awarded.
Affirmed.